Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of September 29th 2021 has been considered.
Claim 21 has been amended.
Claims 1-19 and 35 are cancelled.
Claims 20-34 and 36-44 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the claim amendments filed on September 29th 2021, the rejection of claim 21 under 35 USC §112(b) has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 20-34 and 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Boursier et al (PGPub 2011/0305740 A1) in view of Steen (PGPub US 2011/0305798 A1) and NPL “Tree Nut Allergy Diet for Children – Health Encyclopedia” (‘Encyclopedia’) (from https://www.urmc.rochester.edu). 

Regarding claims 20-23, 32-33, 36-38, 40-42 and 44 : Boursier discloses a hypoallergenic granulated powder that is compressable and contains vegetable protein, such as pea protein, and/or microalgae protein, such as Chlorella protothecoides species, and branched maltodextrin (i.e., starch hydrolysis product - maltodextrin with low DE value) (see Boursier abstract; paragraphs [0043]-[0049], [0060]-[0073], [0092]-[0100] and [0113]; claims 29-32 and 35).
As to compressing the substitute for allergenic dried fruit and flavoring type and content recited in the claims: Boursier discloses the compressable hypoallergenic granulated powder, is a substitute for allergenic foods and of mixing any suitable flavors in order to attain desired flavor (see Boursier paragraphs [0012], [0021] and [0154]), but fail to disclose dried fruit flavoring; however, Encyclopedia discloses that unlike natural tree nut flavorings, artificial tree nut flavorings are safe to use/consume by consumers allergic to said tree nuts (see Encyclopedia page 4). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, who desires to attain a Boursier and to add artificial tree nut, or fruit flavoring compounds to the hypoallergenic compressable powder. Moreover, since adjusting the relative content of a flavorant to attain desired flavor intensity, is well known in the food art, it would have been obvious to a skilled artisan at the time the application was filed to also adjust the relative content of the tree nut, or fruit flavor in the hypoallergenic compressable powder to attain desired tree nut flavor level, and thus arrive at the claimed limitation.
As to compressing the powder recited in claim 1 and the method of compressing the powder recited in claim 37: Boursier discloses a hypoallergenic granulated powder that is compressable, but fails to disclose the product attained by compressing the protein powder and the process of compressing as recited in claim 37; However, Steen discloses compressing protein powders into tablets using the direct compression technique recited in claim 37 to attain uniform tablet, is well known and conventional (see Steen paragraph [0033]). Therefore it would have been obvious to a skilled artisan at the time the application was filed to have modified Boursier and to have compressed the compressable hypoallergenic granulated powder into tablets using the direct compression technique recited in claim 37, in order to attain uniform tablets, and thus arrive at the claimed limitations.
  Regarding claims 24-31 and 39: Boursier discloses the compressable hypoallergenic granulated powder comprises 50wt% to 100wt% vegetable protein and branched maltodextrin with the weight ratio between the vegetable protein and branched maltodextrin between 80:20 and 20:80 (see Boursier paragraphs [0040]-Boursier, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 34 and 43: Boursier discloses the hypoallergenic granulated powder is a substitute for allergenic foods and of mixing any suitable flavors in order to attain desired flavor (see Boursier paragraphs [0012], [0021] and [0154]), but fail to disclose sorbitol; Steen discloses of using sorbitol as a tablet excipient (see Steen paragraph [0039]). Given the fact sorbitol is also a known sweetener, it would have been obvious to a skilled artisan at the time the application was filed to modify Bourier and to use sorbitol as an excipient when tableting the hypoallergenic granulated powder, and to further adjust the relative contents of the sorbitol, in order to attain desired flavor/sweetness level, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed on September 29th 2021 have been fully considered but they are not persuasive.

Applicant argues on page 7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Boursier discloses examples using the protein powder as a food additive, but not as a compressed food as recited in the claims. The examiner respectfully disagrees.
On paragraph [0113], Boursier discloses that compressibility is one of the physical attributes of the protein powder.

Applicant argues on pages 7-8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the prior art combination fail to teach adding the fruit flavoring to the protein powder to attain a fruit flavored protein product. The examiner respectfully disagrees.
As discussed above, while Boursier discloses the hypoallergenic granulated powder is a substitute for allergenic foods and of mixing any suitable flavors in order to attain desired flavor (see Boursier paragraphs [0012], [0021] and [0154]), Boursier fails to disclose dried fruit flavoring; however, Encyclopedia discloses that unlike natural tree nut flavorings, artificial tree nut flavorings are safe to use/consume by consumers allergic to said tree nuts (see Encyclopedia page 4). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, who desires to attain a tree nut or fruit flavored composition that is safe to consume by a person that is allergic to said tree nut, or fruit, to modify Boursier and to add artificial tree nut, or fruit flavoring compounds to the hypoallergenic compressable powder. Moreover, since adjusting the relative content of a flavorant to attain desired flavor intensity, is well known in the food art, it would have been obvious to a skilled artisan at the time the application was filed to also adjust the relative content of the tree nut, or fruit flavor in the hypoallergenic compressable powder to attain desired tree nut flavor level, and thus arrive at the claimed limitation.

Boursier, Steen and Encyclopedia, are nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Boursier discloses a compressable hypoallergenic granulated flavored protein powder, Encyclopedia discloses using artificial flavoring instead of the natural flavoring (e.g., tree nut flavoring) allows a person that is allergic to the natural flavoring to consume the product using the artificial flavoring, and Steen discloses compressing flavored protein powders into tablets using the claimed direct compression technique to attain uniform tablets.  Given the Boursier, Steen and Encyclopedia are in the field of Applicant’s endeavor, i.e., food applications of flavored compressible protein powders, the prior art references are considered analogous art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792